Citation Nr: 0800552	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  06 02-254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Evaluation of hearing loss disability, currently rated as 
non-compensable.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from June 1977 
to June 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision rendered by the 
Houston, Texas Regional Office (RO) of the Department of 
Veteran Affairs (VA), which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating, 
effective June 29, 2004.  


FINDINGS OF FACT

1.  In September 2004, audiometric testing revealed an 
average 35- decibel loss, with a speech recognition score of 
100 percent, in the right ear (level I); and an average 39-
decibel loss, with a speech recognition score of 92 percent, 
in the left ear (level I).

2.  In March 2006, audiometric testing revealed an average 
55- decibel loss, with a speech recognition score of 96 
percent, in the right ear (level I); and an average 58-
decibel loss, with a speech recognition score of 100 percent, 
in the left ear (level II).


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing 
loss disability have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in August 2004, prior to the initial adjudication of 
the claim.  The letter provided adequate notice with respect 
to the evidence necessary to establish entitlement to service 
connection.  In Dingess, the U.S. Court of Appeals for 
Veterans Claims held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the U.S. Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, available service 
records and pertinent post service medical records have been 
obtained.  The appellant has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a compensable disability rating.  The veteran's 
service-connected hearing loss has been rated by the RO under 
the provisions of Diagnostic Code 6100.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment.  Under its 
provisions, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. When the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001), see also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  A disability may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2006).  After careful review of the evidentiary 
record, the Board concludes that the veteran's hearing loss 
disability has not significantly changed and a uniform 
evaluation is warranted.  

In the present claim, the veteran seeks a disability rating 
in excess of 0 percent disabling for bilateral hearing loss.  
As will be explained below, the preponderance of the evidence 
is against the claim.  

The veteran underwent a VA audiological examination in 
September 2004.  During this examination, the veteran 
reported that he had trouble hearing and making out words.  
The veteran reported that while in service he worked with 
artillery and fired weapons with the use of ear protection.  
After service, the veteran reported that he worked as a 
concrete contractor for eight years, for Sherwin Williams for 
13 years and Lockheed Martin for one and half years.  

The September 2004 audiological examination showed pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
35
60
LEFT
25
25
40
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
The veteran was assigned a pure tone average at 35 for the 
right ear and 39 for the left.  The VA examiner, after 
reviewing the audiological test results, diagnosed the 
veteran with slight sloping to moderate noise 
induced/sensorineural hearing loss in both ears.  

In October 2004, the RO awarded service connection for 
bilateral hearing loss disability, rated as noncompensable.  

The veteran was afforded an additional VA audiological 
examination in March 2006.  The veteran reported a 28 year 
history of hearing problems.  The examination showed pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
50
55
75
LEFT
45
50
55
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The veteran was assigned a pure tone average at 55 for the 
right ear and 58 for the left.  The examiner noted that there 
was no change in the veteran's bilateral hearing loss 
diagnosis. 

The record also consisted of an audiological evaluation 
performed by a private physician in October 2004.  
Audiological findings were included in the evaluation; 
however, the results were uninterpreted.  The Board may not 
interpret graphical representation of audiometric data.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  More 
importantly, there is no indication of the use of Maryland 
CNC or that the person conducting the test was a state 
licensed audiologist.  38 C.F.R. § 4.85.  Consequently, the 
Board is unable to consider these examination results in its 
decision.  

After a review of the evidence, the Board finds that the 
criteria for a compensable rating for the veteran's service-
connected bilateral hearing loss disability are not met.  The 
Board has applied the criteria used for evaluating hearing 
loss to the findings from the hearing evaluations conducted 
in September 2004 and March 2006.  The September 2004 
audiological evaluation revealed a right ear pure tone 
decibel loss of 35 with speech recognition of 100 percent.  
This corresponds to a numeric designation of Level I hearing 
in the right ear.  38 C.F.R. § 4.87, Table VI (2007).  The 
veteran had a left ear average pure tone decibel loss of 39 
with speech recognition of 92 percent.  These findings are 
also consistent with Level I hearing in the left ear.  These 
combined numeric designations result in a rating of 0 percent 
under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII 
(2007).

The March 2006 audiological evaluation revealed a right ear 
pure tone decibel loss of 55 with speech recognition of 96 
percent.  This corresponds to a numeric designation of Level 
I hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The 
veteran had a left ear average pure tone decibel loss of 58 
with speech recognition of 100 percent.  These findings are 
consistent with Level II hearing in the left ear. These 
combined numeric designations also result in a rating of 0 
percent under Diagnostic Code 6100. 38 C.F.R. § 4.85, Table 
VII.  The record also establishes that the veteran does not 
have an exception pattern of hearing impairment.  

As shown above, the audiometric examinations support a 
finding of a noncompensable evaluation.  The Board notes that 
the veteran's assertions that his hearing has deteriorated 
are credible.  However, in determining the actual degree of 
disability, the examination findings are more probative of 
the degree of impairment. Moreover, as noted above, the Court 
has noted that the assignment of disability ratings for 
hearing impairment is derived at by a mechanical application 
of the numeric designations assigned after audiometric 
evaluations are rendered. Lendenmann, supra.  In this case, 
the numeric designations produce a noncompensable disability 
evaluation. 38 C.F.R. Part 4 Diagnostic Code 6100. 
Accordingly, the noncompensable disability evaluation 
presently assigned accurately reflects the degree of the 
veteran's service-connected hearing impairment.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 
6100.  The Board also notes that the veteran does not have an 
exceptional pattern of hearing as defined by 38 C.F.R. 
§ 4.86.

Based on the foregoing, the claim for a compensable 
evaluation for a bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

A higher evaluation for bilateral hearing loss, currently 
rated as 0 percent disabling, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


